Citation Nr: 0334299	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  03-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1946 to July 1949 
and from July 1949 to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, granting an 
increase in the schedular evaluation assigned for his 
service-connected degenerative disc disease of the lumbar 
spine from 10 to 20 percent, and denying entitlement to 
service connection for residuals of injuries to the left and 
right knees.  

Pursuant to his November 2003 motion and the Board's 
subsequent grant of such motion, the veteran's case has been 
advanced on the Board's docket.


REMAND

On review, it is evident that the RO's January 2002 
adjudication of the veteran's claims for service connection 
for injuries of the knees was undertaken without regard to 
prior, final action of the RO in December 1994.  In this 
regard, the record reflects that the veteran initiated a 
claim for service connection for knee disorders, among 
others, in July 1994.  Due to the failure to submit requested 
evidence, such claim was denied by the RO in its letter, 
dated December 29, 1994, to the veteran.  Despite having been 
advised of his appellate rights the veteran did not enter an 
appeal, thus rendering the December 1994 action final.  
Accordingly, as this is not a case of first impression, but 
rather one entailing claims to reopen, further development of 
such matters on that basis is required prior to Board review.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In terms of the veteran's knees and his low back, he 
indicated during the course of VA medical examinations in 
March 2001 and May 2003 that he has received private medical 
treatment for his knees and back, including a left total knee 
replacement in February 2000 and magnetic resonance imaging 
(MRI) of the lumbar spine from a private physician in Hilton 
Head, South Carolina.  Records relating to such medical care 
are not now of record and no attempt has been made by the RO 
to date to obtain same.  Additional actions by the RO for the 
retrieval of all pertinent treatment records are in order.

Further medical input and readjudication are also found to be 
necessary.  In the first instance, it is not shown that the 
veteran's claims folder was furnished for review by either 
examiner, with the March 2001 examiner specifically noting 
that the claims folder was unavailable.  Secondly, 
examination findings relating to the low back are not 
sufficiently responsive to recent changes involving the 
criteria for the rating of spinal disorders.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  As well, the RO has not 
been afforded the opportunity to consider initially the claim 
for increase for a spinal disorder under the regulatory 
changes finalized in September 2003.  

In addition, in a May 2001 letter the RO advised the veteran 
of the existence of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which became law in November 2000.  Further notice as to the 
VCAA was furnished to the veteran in the RO's letter of May 
2003.  The VCAA significantly added to the statutory law 
concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist, and including an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  

By its May 2001 and May 2003 letters, the RO attempted to 
afford the veteran appropriate "Quartuccio sufficient" 
notice of what evidence was needed to substantiate his claim 
to reopen, as well as notice as to what portion of that 
necessary evidence the veteran was required to submit, and 
notice of what portion of that evidence VA would secure.  See 
Quartuccio v. Principi, 16 Vet. App. 183(2002).  He was 
informed by the May 2001 letter that he had to respond by 
July 9, 2001, and through the May 2003 letter that he had to 
respond within 30 days, with additional pertinent evidence 
and information or the claim would be decided based on the 
then-current record.  

In Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the 
United States Court of Appeals for the Federal Circuit held 
that the provisions of 38 C.F.R. § 3.159(b)(1) (2003), which 
authorized VA to enter a decision if a response to a VCAA 
notice letter was not filed with VA within 30 days, was 
invalid as contrary to 38 U.S.C.A. § 5103(a) (West 2002) 
which provide appellants a year to respond.  As such, remand 
is required so as to ensure § 5103 compliance.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must advise the veteran of his 
right to submit any additional argument 
or evidence in support of his claims to 
reopen the issues of entitlement to 
service connection for residuals of 
injuries to the left and right knees, and 
for his claim for increase for lumbar 
degenerative disc disease.  Notice must 
be provided to him that he has one year 
to submit pertinent evidence needed to 
substantiate such claim.  The date of 
mailing the letter to the veteran begins 
the one-year period.  Also, inform the 
veteran that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must specifically 
waive in writing any remaining response 
time.  

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his claimed residuals of 
in-service knee injuries since service 
discharge in December 1952, and for his 
service-connected disc disease of the 
lumbar spine since February 2000.  
Included therein should be the report of 
hospitalization for a left total knee 
replacement in February 2000 and the 
records of treatment, including that of 
an MRI of the lower spine, undertaken by 
a private physician located at Hilton 
Head, South Carolina.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic medical 
examination for the purpose of 
determining the nature and severity of 
his service-connected degenerative disc 
disease of the lumbar spine.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination and such examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

Specific responses by the examiner as to 
the veteran's low back disorder are 
required as to each of the following:

(a)  Describe in detail all of 
the current manifestations of 
the veteran's service-connected 
lumbar degenerative disc 
disease, including the presence 
or absence of muscle spasms, 
and a unilateral loss of 
lateral spine motion in a 
standing position.  If present, 
the degree to which any such 
abnormality is shown should be 
indicated.

(b)  Is there present or absent 
muscle spasm or guarding severe 
enough to result in an abnormal 
gait or abnormal spinal contour 
such as scoliosis, reversed 
lordosis, or abnormal kyphosis?
(c)  Is there unfavorable or 
favorable ankylosis of the 
thoracolumbar spine, and, if 
so, which and to what degree?

(d)  Provide detailed range of 
motion findings regarding the 
veteran's thoracolumbar spine, 
noting specifically the 
applicable value for forward 
flexion, extension, left and 
right lateral flexion, and left 
and right rotation.  Do the 
veteran's age, body habitus, 
neurologic disease, or other 
factors unrelated to the 
service-connected disease or 
injury of the spine, in any way 
render the above provided range 
of motion values "normal" for 
this particular claimant, even 
though they do not conform to 
the normal range of motion 
values set forth in Note (2) of 
38 C.F.R. § 4.71a, effective 
from September 26, 2003?  If 
so, a full supporting rationale 
for such a conclusion must be 
furnished.  
(e)  Does the veteran have 
intervertebral disc disease 
(IDD)?  If so, which of the 
following best describes the 
disorder: Pronounced IDD with 
persistent symptoms compatible 
with sciatic neuropathy, in 
addition to characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological finings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief; OR, severe 
IDD involving recurring attacks 
and little intermittent relief; 
OR moderate IDD with recurring 
attacks?

(f)  If the veteran has IDD, 
during the prior twelve months, 
has he experienced 
incapacitating episodes (i.e., 
a period of acute signs and 
symptoms which require bed rest 
prescribed by a physician and 
treatment by a physician) 
involving the lumbar spine 
disorder having a total 
duration of at least six weeks?  
Or, at least four weeks but 
less than twelve weeks?  Or, at 
least two weeks but less than 
four weeks?  Or, at least one 
week but less than two weeks?

(g)  Does the veteran's lumbar 
spine exhibit objective signs 
of pain, weakened movement, 
excess fatigability, or 
incoordination?  If feasible, 
these determinations should be 
expressed in terms of 
additional lost range of motion 
or favorable or unfavorable 
ankylosis due to excess pain, 
fatigability, weakened movement 
or incoordination.  If the 
examiner is unable to make such 
a determination, it should be 
so indicated on the record.  

4.  Lastly, the RO should adjudicate the 
issues of whether new and material 
evidence has been presented to reopen 
claims of entitlement to service 
connection for residuals of injuries to 
the left and right knees.  The RO should 
also readjudicate the question of 
entitlement to a rating in excess of 20 
percent for degenerative disc disease of 
the lumbar spine, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  Further, 
the RO must consider the rating criteria 
pertaining to IDD in effect prior to and 
on September 23, 2002, and the rating 
criteria in effect for the spine prior to 
and on September 26, 2003.  If any 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




